Citation Nr: 0806247	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as a result of exposure to herbicides/Agent Orange in 
service.

2.  Entitlement to service connection for a skin condition, 
described as cysts/ dermatofibromas, claimed as a result of 
exposure to herbicides/Agent Orange in service.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 2005 rating actions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO denied entitlement to 
service connection for prostate cancer and a skin condition, 
described as cysts/dermatofibromas, claimed as secondary to 
Agent Orange exposure in service.

The Board observes that in May 2000, the veteran filed 
service connection claims for conditions including skin 
tumors, claimed as related to exposure to radiation in 
service.  That claim was denied in unappealed rating actions 
of August 2000 and October 2001.  The Board finds that the 
claim for a skin condition described as cysts, raised in 
February 2005, does not represent the same claim as was 
previously adjudicated, inasmuch as the record contains a 
diagnosis of (sebaceous) cyst which is separate and distinct 
(as well as being diagnosed at a different time) from the 
diagnosed skin tumors (lipomas) and since the theory of 
entitlement (chemical/herbicide/Agent Orange exposure) is 
also different.  Accordingly, the claim on appeal for a skin 
condition described as cyst/dermatofibroma is considered to 
be an original claim and not a claim to reopen. 


FINDINGS OF FACT

1.  The veteran had no active service in the Republic of 
Vietnam or in the waters offshore Vietnam.

2.  There is no presumption of exposure to herbicides/Agent 
Orange or any other chemicals in this case and the record is 
entirely negative for any factual, verifiable or 
corroborating evidence supporting the veteran's contentions 
of exposure to herbicides/Agent Orange or any other chemicals 
during service.

3.  The veteran did not have a diagnosis of prostate cancer 
during active service or within one year thereafter; prostate 
cancer was diagnosed more than 25 years after the veteran's 
discharge from service.

4.  No credible evidence connects currently manifested 
prostate cancer, initially diagnosed in 2004, with the 
veteran's active military service or exposure to 
herbicides/Agent Orange or any other chemicals claimed to 
have been sustained therein.

5.  The evidence fails to establish a current diagnosis of a 
skin disorder to include cysts and dermatofibromas.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in military service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101(3), 1112, 1131, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  A skin condition, to include cysts and dermatofibromas, 
was not incurred in service.  38 U.S.C.A. §§ 1131, 5100-
5013A, 5106, 5107, (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with this notice in letters 
dated in February 2005 and March 2006, prior and subsequent 
to the initial decisions on the claims made in April and May 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection, 
specifically based on the theory of exposure to 
herbicides/Agent Orange/chemicals.  Specifically, the 2005 
and 2006 letters stated that the evidence must show that the 
veteran had an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  The 
veteran was also given an opportunity to provide specific 
information regarding the contention that he was exposed to 
herbicides/Agent Orange/chemicals while serving in Germany to 
allow for verification of the claimed exposure, but he failed 
to provide such information.  See, generally, Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (noting that, when 
presumptions of service connection do not apply, direct 
service connection can be established by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task that "includes the difficult burden of 
tracing causation to a condition or event during service.").

In addition, the RO notified the veteran in the 2005 and 2006 
letters about the information and evidence that VA will seek 
to provide.  In particular, the letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also notified the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letters indicated that it was still 
the veteran's responsibility to support his claims with 
appropriate evidence.

The letters also requested that the veteran send to VA any 
medical reports that he had.  In addition, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  In this 
regard, the RO has informed the appellant in the rating 
decision and SOC of the reasons for the denial of his claims 
and, in so doing, informed him of the evidence that was 
needed to substantiate those claims.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claims, as well as notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal in a 
letter issued to him in March 2006.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Moreover, the Board concludes 
below that the veteran is not entitled to service connection 
for his claimed disorders.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical and 
personnel records were reviewed by both the RO and the Board 
in connection with his claims.  The record also contains 
pertinent and copious post-service private and VA medical 
records.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and Supplemental SOC, which 
informed them of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

VA regulations provide that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  In this case, subsections (B) and (C) were 
not met.  The service medical records do not show any skin or 
chronic/unresolved prostate problems in service.  There is no 
independent verification of chemical/herbicide/Agent Orange 
exposure during service anywhere in the veteran's file.  
There is no competent evidence on file which indicates that 
the veteran's claimed disabilities are associated with an 
established event, injury, or disease in service or during 
the presumptive period.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).

For the reasons noted above, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims and the veteran has not 
identified any additional evidence or information to provide 
in support of his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).
Factual Background

In February 2005, the veteran filed an original service 
connection claim for prostate cancer, indicating that this 
disability began in December 2004 and reporting that it was 
treated in December 2004 and January 2005.  At that time, he 
also filed a claim for cysts, indicating that this disorder 
began in 1986 and was treated until 2005.  The veteran 
indicated that he believed that the claimed disorders were 
attributable to Agent Orange/chemical exposure sustained 
while serving at a demolition site in Germany where Agent 
Orange was reportedly sprayed.

Service medical records (SMRs) show that on enlistment 
examination conducted in January 1975, clinical evaluation of 
the skin, anus and rectum areas (including the prostate) was 
normal and the veteran denied having any skin conditions.  In 
July 1977, the veteran was seen with complaints of tenderness 
of the left epididimis and inguinal canal and was referred 
for evaluation.  The same day in July 1977 on evaluation, the 
veteran gave a 2-week history of soreness and pain in the 
scrotum area with swelling.  A small tender varicocle was 
diagnosed and it was noted that it was doubtful that this was 
a significant injury.  In October 1977, the veteran was seen 
again with complaints of groin pain, noting that he had 
experienced pain since July 1977.  On evaluation, it was 
documented that when seen in July 1977, examination was 
normal.  The October 1977 evaluation indicated that there was 
no history of trauma, and no infectious etiology noted.  
Physical examination revealed a normal phallus and testicles.  
An impression of inflammation of unknown etiology was made.  
The veteran was seen a few days later in October 1977 for the 
same complaints, at which time physical examination revealed 
a swollen spermatic cord.  No subsequent complaints or 
treatment for these symptoms is documented. 

The SMRs are entirely negative for any complaints, symptoms 
treatment or diagnosis related to any skin condition and the 
record fails to document any chemical or Agent Orange 
exposure in service.  The separation examination conducted in 
April 1978, shows that clinical evaluation of the skin was 
normal.  Evaluation of the anus, rectum and prostate areas 
was not done.  

Evidence on file shows that the veteran filed several service 
connection claims in May 2000 to include a claim for skin 
tumors, and at that time, linked those conditions to exposure 
to radiation claimed to have been sustained in service at 
NATO site "5", Fleigherhorse Kazerne Germany.  

Private medical records dated from 1995 to 1999 are on file.  
An assessment of lipoma of the back was made in March 1995.  
In February 1996, the veteran underwent surgical removal of a 
large lipoma of the mid-thoracic region.  Records dated in 
October and November 1997 document that the veteran's PSA 
levels were shown to be slightly elevated and he was referred 
for evaluation by a urologist.  A diagnosis of skin tags is 
shown in a March 1998 record.  An April 1998 record indicates 
that a doctor had seen the veteran for an abnormal PSA and 
prostate hyperplasia (shown by a December 1997 record), and 
noted that a biopsy showed BPH and a subsequent PSA had also 
come back elevated.  The record indicated that the doctor had 
been unable to reach the veteran to discuss the results.  A 
record dated in August 1998 shows that the veteran was seen 
for treatment of recurrent facial dermatitis.  

Service connection for disorders claimed to be related to 
radiation exposure in service, which included skin tumors, 
was denied in August 2000 and October 2001 rating decisions 
which were not appealed.  

In support of the claim for a skin condition, described as 
cysts, filed by the veteran in 2005, he submitted private 
medical evidence from Mercy Hospital dated in March 1991 
showing that cysts of the lower and upper buttocks were 
biopsied and it was determined that no malignant changes were 
present.  The cysts were diagnosed as dermatofibromas.  Also 
presented was a February 1996 record documenting surgical 
excision of a large lipoma from the mid back.  

VA records show that an assessment of prostate cancer was 
made in December 2004 and show that as documented in a March 
2005 entry, the veteran desired to undergo radical 
prostatectomy.  

In April 2005, the service department provided information 
indicating that the veteran had no service in Vietnam and 
that there were no records documenting exposure to 
herbicides.  

In April 2005, VA medical records dated from 1984 to 1987 
were added to the file.  These records show that the veteran 
was treated for cellulitis in 1984, and for a cyst on the 
buttocks in May and June 1987, assessed as sebacious cyst.  
Those records also include a military information form dated 
in May 1987, indicating that the veteran had no service in 
Vietnam and had no exposure to Agent Orange in service.

Service personnel records were provided for the file in April 
2006 and show that the veteran was stationed in Germany from 
November 1975 to June 1978.  The veteran's DD Form 214 shows 
that his MOS was tactical wire operations specialist.  There 
is no mention of any chemical, herbicide or Agent Orange 
exposure in those records.

VA records, dated from 2004 to 2006, show that in May 2005, 
the veteran underwent radical retropubic prostatectomy with 
bilateral pelvic lymph node dissection.  The pre- and post-
operative diagnosis was adenocarcinoma of the prostate, 
clinical stage T1c.  The records revealed no treatment for 
any skin disorder.


Legal Analysis

The veteran contends that he is entitled to service 
connection for prostate cancer and for cysts claimed as due 
to exposure to herbicides/Agent Orange or some other 
unidentified chemical in service.  He maintains that he was 
exposed to herbicides/Agent Orange or some kind of 
unspecified chemicals while stationed in Germany at a NATO 
site.  He reports that the bunker he was in had barrels and 
boxes and crates filled with chemicals.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain conditions, such as malignant 
tumors, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary, however.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  In order to establish 
direct service connection for a disorder, there must be 
(1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

	A.  Exposure to Agent Orange/Herbicides/other 
unidentified chemicals

For a veteran who served in the Republic of Vietnam during 
certain dates, special evidentiary rules exist to establish 
that specifically-identified diseases, including prostate 
cancer, were incurred during service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).  As relevant here, if the 
requirements are met, the law presumes that the veteran was 
exposed to herbicides during active service and that prostate 
cancer is connected to that inservice herbicide exposure, 
even if there is no inservice evidence of prostate cancer.  
38 U.S.C.A. § 1116(b); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  To qualify for these special presumption rules, 
the evidence must show: (1) that the veteran served on active 
duty in the Republic of Vietnam between January 9, 1962, and 
May 7, 1975; and (2) that the claimed disease (prostate 
cancer) was manifest to a 10 percent degree at any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The Court further held that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the receipt of a Vietnam Service Medal (VSM), 
without any additional proof required that a veteran who 
served in waters offshore actually set foot on land in the 
Republic of Vietnam.  See Haas v. Nicholson, 20 Vet. App. 257 
(2006).

The record fails to establish the first of these 
requirements.  The veteran's DD214 form, as well as service 
and personnel records contain no evidence of service in the 
Republic of Vietnam.  In fact, the veteran has not even 
contended that he ever served in Vietnam; he maintains that 
his reported chemical/herbicide exposure occurred in the 
post-Vietnam era while serving in Germany.  Since the special 
presumption rules for service connection are available only 
to those who served in the Republic of Vietnam and the 
veteran did not serve there, the veteran cannot establish 
service connection using that evidentiary method.  The Haas 
case is also irrelevant to the veteran's assertions as to 
Agent Orange exposure, inasmuch as there is no indication 
that the veteran received a Vietnam Service Medal or served 
in waters offshore of the Republic of Vietnam.  In summary, 
as a preliminary matter the Board has established that there 
is no presumption of exposure to herbicides/Agent Orange or 
any other chemicals in this case.  

Nonetheless, the general rules governing service connection 
can still be used to establish the veteran's service 
connection claims.  38 C.F.R. §§ 3.303(a) (service connection 
means that the facts, shown by evidence, establish that a 
particular disease resulting in disability was incurred 
coincident with service in the Armed Forces); 38 C.F.R. 
§ 3.303(d) (presumptive provisions are not intended to limit 
service connection so that when they do not establish service 
connection, direct service connection may establish a claim 
when the evidence warrants it).  

	A.  Prostate Cancer

To establish service connection for prostate cancer, the 
evidence must establish these three requirements: (1) the 
existence of a current disability of diabetes mellitus; (2) 
the disease of diabetes mellitus was incurred during active 
military service; and (3) a relationship exists between the 
current diabetes mellitus disability and the veteran's 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).  If any of those requirements is not 
met, service connection is not permitted.

The veteran is not limited to inservice evidence.  When a 
disease is diagnosed after service, service connection may be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a malignant tumor (as 
evidenced by a diagnosis or prostate cancer) is manifest to a 
degree of 10 percent within the initial post-service year, it 
may be presumed incurred during service on that basis.  38 
U.S.C.A. §§ 1101(3), 1112; 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).  In this case, the aforementioned presumptive 
provisions do not provide a basis for granting service 
connection for prostate cancer, as evidence reflects that 
this condition was not diagnosed until 2004, more than 25 
years after the veteran's discharge from service.  It appears 
that the earliest signs of elevated PSA or any prostate 
symptoms first appeared in 1997, almost 20 years after 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

With respect to the veteran's primary contention that 
currently manifested prostate cancer is related to exposure 
to herbicides/Agent Orange or other chemicals in service, as 
discussed above, the veteran cannot rely on the presumption 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) to establish such exposure.  The claimed 
exposure is neither presumed in any way, nor has this been 
otherwise established in this case.  The record contains 
positively no corroborative, verified or factual evidence 
that the veteran was exposed to herbicides/Agent Orange or 
other chemicals in service during active duty at any time.  
In fact, the first mention of such exposure was claimed by 
the veteran more than 25 years after his discharge from 
service and in conjunction with the filing his VA 
compensation claim in 2005 using this theory of entitlement.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  Moreover, 
SMRs, service personnel records, medical records and other 
documented evidence dated prior to 2005 do not specifically 
discuss any reported history of inservice to herbicides/Agent 
Orange or other chemical exposure.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than (remote) history as reported by 
the veteran).  

Significantly, there has been no competent medical evidence 
or opinion presented which establishes or even suggests that 
the veteran's claimed prostate cancer is etiologically 
related to service or an event or incident therein.  A 
requirement for a showing of such a relationship has been 
repeatedly reaffirmed by the Court of Appeals for the Federal 
Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In this case, no such connection has been presented.  

The only evidence of record supporting the veteran's 
contentions and claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran's prostate cancer first manifested many years 
after his period of active service and is not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for prostate cancer, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

        B.  Skin Condition claimed as Cyst/Dermatofibroma

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  The record in this case contains no current 
clinical evidence of any skin disorder.  

In this case, the record contains historical medical entries 
showing treatment for various skin conditions.  Specifically, 
the evidence of record documents that between 1984 and 1998 
skin conditions variously diagnosed as cellulitis, sebaceous 
cyst, lipomas, dermatofibromas and facial dermatitis were 
treated.  However, the Board is unable to locate any medical 
record which documents a currently diagnosed skin condition.  
In fact, it appears that no skin condition has been diagnosed 
from 1999 forward.

The Court has recently addressed what constitutes "current 
disability."  The Court has recently held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to the 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, the claim was filed in 
February 2005; a clinical diagnosis of a skin disorder was 
not of record at that time (resolved or unresolved) nor at 
any time subsequently since the claim has been pending.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
veteran does not currently have a current diagnosis of any 
skin disorder; service connection for that disability is not 
warranted.  Moreover, even if the Board were to presume that 
the record contained a current diagnosis of a skin condition, 
the claim would still fail since there is no competent 
medical evidence of record establishing or even suggesting 
that any skin disorder diagnosed post-service was in any way 
etiologically related to service.  

In summary, lacking any clinical evidence of a currently 
diagnosed skin disorder, and lacking competent/probative 
evidence of an etiological link between the a currently 
claimed skin disorder and the veteran's period of active 
service, to include any incident therein, the Board finds 
that service connection for a skin disorder, claimed as 
cysts/dermatofibromas is not warranted.  The benefit of the 
doubt doctrine is not for application where, as here, the 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for prostate cancer, 
claimed as a result of exposure to herbicides/Agent Orange in 
service, is denied.

Entitlement to service connection for a skin condition 
described as cysts/dermatofibromas, claimed as a result of 
exposure to herbicides/Agent Orange in service, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


